DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment filed 05/31/2022:
Claims 1-4, 7-11, and 16-20 are pending.
Claims 12-15 are withdrawn from further consideration.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Regarding claim 20, the Examiner respectfully suggests “wherein flat surface” in line 20 read “wherein the flat surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 7, 8, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikado (US20100209141).
Regarding claim 1, Ikado teaches a supply station (toner supplying unit 55; Figure 4) for dispensing build material from a build material container (toner bottle 70; Figure 4), comprising a stationary support structure (bottle lower surface cover 42; Figure 4) supporting a cylindrical cage (bottle driving unit 57; Figure 4 and 6) along an axis (see arrow along toner bottle 70 in Figure 4), wherein the cylindrical cage is configured to releasably receive and retain the build material container ([0106] the toner bottle 70 can be attached to and removed from the driving force transmitting member 61; see 61 within 57 in Figure 6) and to be rotated in a first angular direction to rotate the build material container ([0106] the driving force transmitting member 61 and the toner bottle 70 are connected such that they cannot be rotated relative to each other, and the toner bottle 70 can be driven and rotated by transmitting the rotation driving force from the motor to the toner bottle 70) to dispense build material from the build material container ([0078] toner bottle 70 is appropriately rotated by the bottle driving unit 57, and thus drops and supplies the toner by degrees to the buffer tank 40), wherein the cylindrical cage comprises: 
a flat surface positioned within the cylindrical cage, the flat surface to align the build material container within the cylindrical cage (see annotated Figure 6 below); and 
a latching mechanism (protruding portion 65; Figure 6) extending from the flat surface, the latching mechanism to lock the build material container in place within the cylindrical cage ([0106] concave portion 33 provided on the tip end side of the toner bottle 70 has a shape that matches the protruding portion 65 and can be engaged with the protruding portion 65. Accordingly, the driving force transmitting member 61 and the toner bottle 70 are connected such that they cannot be rotated relative to each other).

    PNG
    media_image1.png
    554
    608
    media_image1.png
    Greyscale

Regarding claim 3, Ikado teaches the supply station of claim 1, comprising a valve mechanism configured to actuate a valve on the build material container ([0131] The toner passing port 62a provided on the rotation cover 62 cannot pass the toner of the toner bottle 70 unless the toner passing port 62a is located at a position that matches the toner supply port 34 of the toner bottle 70. When attaching the toner bottle 70, the tip end portion of the toner bottle 70 is inserted into the rotation cover 62 under the state in which the toner supply port 34 faces upward. Therefore, when attaching the toner bottle 70, the rotation cover 62 needs to be stopped under the state in which the toner passing port 62a faces upward).
Regarding claim 7, Ikado teaches the supply station of claim 1, wherein the latching mechanism extends a latch (protruding portion 65; Figure 6) up from the flat surface (see annotated Figure 6 in the rejection of claim 1 above) in the cylindrical cage to engage indentations (concave portion 33; Figure 3) on the build material container ([0142] the protruding portion 65 that can transmit the rotation driving force of the rotation shaft 60 to the toner bottle 70 by being connected to the concave portion 33 of the toner bottle 70).  
Regarding claim 8, Ikado teaches the supply station of claim 1, wherein the latching mechanism comprises a flag (flange 66a and slit 66b; Figure 5) that is moved when a build material container is secured in place within the cylindrical cage ([0117] operation of attaching or removing the toner bottle 70, the control unit controls the motor to stop the rotation of the driving force transmitting member 61. At this time, the control unit rotates the driving force transmitting member 61 until the phase sensor 67 detects the slit 66b, and then controls the motor to stop the rotation when the slit 66b is detected. Thus, when attaching the toner bottle 70, the rotation phase of the driving force transmitting member 61 is controlled to be always at the prescribed rotation phase, which corresponds to a position of the slit 66b).  
Regarding claim 9, Ikado teaches the supply station of claim 8, wherein the stationary support structure comprises a sensor (phase sensor 67; Figure 5) to detect the flag ([0116] Therefore, by detecting the slit 66b, the phase sensor 67 can detect that the rotation shaft 60 has reached the prescribed rotation phase. The phase sensor 67 is electrically connected with the control unit, and can output a signal indicating a detection result of the slit 66b to the control unit).  
Regarding claim 16, Ikado teaches the supply station of claim 1, wherein the flat surface (see annotated Figure 6 in rejection of claim 1 above) is configured to support a flat bottom of the build material container (see cap member 32 in Figure 3) oriented along a horizontal axis of the cylindrical cage (see horizontal axis of cylindrical cage in annotated Figure 6 below).

    PNG
    media_image2.png
    558
    618
    media_image2.png
    Greyscale

Claim(s) 1, 4, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasebe (US6785497).
Regarding claim 1, Hasebe teaches a supply station (toner cartridge 21, toner feeder 22, and drive unit 24; Figure 4) for dispensing build material from a build material container (toner cartridge 21; Abstract: such a toner cartridge mounted feeds toner to the developing apparatus), comprising a stationary support structure (drive unit 24; Figure 4) supporting a cylindrical cage (holder guide 22a; Figure 4) along an axis (longitudinal axis of toner cartridge 21), wherein the cylindrical cage is configured to releasably receive and retain the build material container (see 22a in Figure 5) and to be rotated in a first angular direction to rotate the build material container to dispense build material from the build material container (col 3 line 55-col 4 line 1), wherein the cylindrical cage comprises: 
a flat surface positioned within the cylindrical cage (see inner surface outlined by dotted line in annotated Figure 5 below from which bearing 22d extends from), the flat surface to align the build material container within the cylindrical cage (see flat surface of cap part 21b aligning with inner flat surface of 22a in Figure 5); and 
a latching mechanism (bearing 22d; Figure 5) extending from the flat surface (see bearing 22d outlined in dotted lines extending from inner surface that is outlined by dotted lines as well), the latching mechanism to lock the build material container in place within the cylindrical cage (Hasebe teaches in col 3 line 63-64 that “the cap part 21b has a joint 36 fit in a bearing 22d formed on the holder guide 22a”. Where the bearing 22d fits into joint 36 such that the container (toner cartridge 21) is attached to the cylindrical cage (holder guide 22a), as stated in col 3 line 64-65, it is evident that the cylindrical cage and container are held together by bearing 22d, or the container is “locked” by the latching mechanism in place within the cylindrical cage, such that the container and cylindrical cage rotate together).

    PNG
    media_image3.png
    728
    546
    media_image3.png
    Greyscale

Regarding claim 4, Hasebe teaches the supply station of claim 1, wherein the stationary support structure comprises a motor (driving motor 30; Figure 4) coupled to the cylindrical cage through a drive belt (col 3 line 55-62; see annotated Figure 4 below), wherein the drive belt passes through a bidirectional belt tensioner (see annotated Figure 4 below).
Regarding claim 7, Hasebe teaches the supply station of claim 1, wherein the latching mechanism extends a latch up from the flat surface in the cylindrical cage to engage indentations on the build material container.  

    PNG
    media_image4.png
    578
    811
    media_image4.png
    Greyscale

Regarding claim 11, Hasebe teaches the supply station of claim 1, wherein the stationary support structure comprises a brake mechanism (col 4 line 20-29) configured to engage openings (projections 22b; Figure 5 and 7) along the cylindrical cage and hold the cylindrical cage in a base position (see col 4 line 20-26 and Figure 7A and 7B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ikado (US20100209141), and further in view of Pearce (US20090263146).
Regarding claim 2, Ikado teaches the supply station of claim 1. However, Ikado fails to teach wherein the cylindrical cage is configured to be rotated in a second angular direction, opposite the first angular direction, to add build material to the build material container.
In the same field of endeavor pertaining to a supply station for dispensing build material from a build container, Pearce teaches wherein the container is configured to be rotated in a second angular direction, opposite the first angular direction, to add build material to the build material container ([0025] reversing rotation of container 44 causes internal rib 63 to migrate toner 42 away from the opening, to the back closed end of container 44; see Figure 4A). Rotating the container in a second angular direction allows for the amount of build material in the container to be monitored, and for a lower toner alert to be issued to a user ([0031] Results of both above embodiments alone or in combination can then be used by the printing device to issue low toner alerts to a user).
Where Ikado teaches the cylindrical cage is rotated with the build container, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cylindrical cage of Ikado be configured to rotate in a second angular direction, opposite the first angular direction, as taught by Pearce, for the benefit of monitoring the amount of build material in the container, and alerting a user when the amount is low.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ikado (US20100209141), and further in view of Nakajima (US20120269537).
Regarding claim 10, Ikado teaches the supply station of claim 1. However, Ikado fails to teach to teach wherein the stationary support structure comprises a reader configured to couple to an information chip on the build material container.
In the same field of endeavor pertaining to a supply station for dispensing build material from a build container, Nakajima teaches wherein the stationary support structure comprises a reader configured to couple to an information chip on the build material container ([0086] control section 50 rotates the toner container Ta is adjusted by the control section 50 according to the state of the toner container Ta… the toner container Ta may be provided with a memory tag such as the one with which the developing device 4a is provided, so that the control section 50 can determine the status of the toner container Ta by reading from the memory tag). Reading from an information chip on the build material container allows for determining the status of the build material container and the amount of time the container has been rotated ([0086] so that the control section 50 can determine the status of the toner container Ta by reading from the memory tag, the cumulative length of time the toner container Ta has been rotated), and the container can adjust according to the container status ([0086] the control section 50 rotates the toner container Ta is adjusted by the control section 50 according to the state of the toner container Ta).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the stationary support structure of Ikado comprise a reader configured to couple to an information chip on the build material container, as taught by Nakajima, for the benefit of being able to adjust the build material container rotation based on the status of the build material container.

Claim 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Ikado (US20100209141), and further in view of Hori (US20120321341).
Regarding claim 17, Ikado teaches the supply station of claim 1. However, Ikado fails to teach wherein the cylindrical cage further comprises an actuating surface to actuate the latching mechanism in response to contact by the build material container.
In the same field of endeavor pertaining to a supply station for dispensing build material, Hori teaches wherein the cylindrical cage further comprises an actuating surface (sliders 73d; Figure 32) to actuate the latching mechanism in response to contact by the build material container ([0294-0295] With this configuration, the sliders 73d1 being a pair are biased in the arrow directions in FIG. 37 (directions toward the toner container 32Y) by a spring force of the torsion springs 73d2. The pair of the pressing portions 73d (the sliders 73d1) configured as above push the pressed portions 34c of the cap portion 34Y in a direction of reaction to a force in the attachment direction (or the detachment direction) when the toner container 32Y (the cap portion 34Y) is attached to (or detached from) the toner-container holder 70). The actuating surface allows for attachment or detachment at one stroke, and the user gains a good click feeling that attachment or detachment has successfully occurred ([0295] the user increases the operating force in the attachment direction (or the detachment direction) to complete the attachment operation (or the detachment operation) at one stroke. Thus, the user gains a good click feeling in the attachment operation (or the detachment operation) of the toner container 32Y to the cap holding portion 73).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cylindrical cage of Ikado to further comprise an actuating surface to actuate the latching mechanism in response to contact by the build material container, as taught by Hori, for the benefit of attachment or detachment in one stroke and for alerting the user that attachment or detachment has successfully occurred through a click feeling.
Regarding claim 18, Ikado modified with Hori teaches the supply station of claim 17. However, Ikado fails to teach wherein the contact by the build material container on the actuating surface causes the latching mechanism to extend out from the flat surface to engage the build material container.
In the same field of endeavor pertaining to a supply station for dispensing build material, Hori teaches wherein the contact by the build material container on the actuating surface causes the latching mechanism to extend out from the surface to engage the build material container ([0298] The toner container 32Y is further pushed, and the pressing portions 73d (the sliders 73d1) move in directions away from the cap portion 34Y (reverse directions of the arrow directions in FIG. 37) against the spring force of the shutter deforming unit 34d2 while coming into slide contact with the slopes of the pressed portions 34c; see Figures 37 and 38).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the contact by the build material container on the actuating surface of Ikado modified with Hori to cause the latching mechanism to extend out from the flat surface  of Ikado modified with Hori to engage the build material container, as taught by Hori, for the benefit of attachment or detachment in one stroke and for alerting the user that attachment or detachment has successfully occurred through a click feeling, as discussed in the rejection of claim 17. 
Regarding claim 19, Ikado modified with Hori teaches the supply station of claim 17. However, Ikado fails to teach wherein the cylindrical cage further comprises a release mechanism to retract the latching mechanism into the cylindrical cage under the flat surface.
In the same field of endeavor pertaining to a supply station for dispensing build material, Hori teaches wherein the cylindrical cage further comprises a release mechanism to retract the latching mechanism into the cylindrical cage under the surface ([0302] The operation of detaching the toner container 32Y (the cap portion 34Y) from the toner-container holder 70 (the cap holding portion 73) is performed in reverse order of the attachment operation described above).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cylindrical cage of Ikado modified with Hori further comprise the release mechanism of Hori to retract the latching mechanism into the cylindrical cage under the flat surface of Ikado modified with Hori, for the benefit of attachment or detachment in one stroke and for alerting the user that attachment or detachment has successfully occurred through a click feeling, as discussed in the rejection of claim 17.
Regarding claim 20, Ikado modified with Hori teaches the supply station of claim 1, wherein flat surface is configured to orient the build material container in a base position in the supply station (see base position in Figure 4 where container 70 is held by support structure 42 and attached to cylindrical cage 57). However, Ikado fails to teach wherein the base position is to align a reading head of the supply station with an information chip mounted to the build material container.
In the same field of endeavor pertaining to a supply station for dispensing build material, Hori teaches wherein the base position is to align a reading head (antenna 73e; Figure 30) of the supply station (toner-container holder 70; Figure 30) with an information chip mounted to the build material container (RFID chip 35 in Figures 5 and 9; [0173] RFID chip 35 is arranged so as to face the antenna 73e (RFID antenna) of the cap holding portion 73 at a predetermined distance when the cap portion 34Y is attached to the toner-container holder 70 (the cap holding portion 73). The RFID chip 35 performs non-contact communication (radio communication) with the antenna 73e while the cap portion 34Y is being held by the cap holding portion 73). The information chip communicates information such as a manufacturing number of the toner container, the number of times of recycles, the amount of toner, a lot number of toner, and toner color to the supply station, and the positioning of the information chip relative to the reading head prevents communication failure due to positional deviation of the information chip with respect to the reading head ([0174] the position of the RFID chip 35 relative to the antenna 73e of the cap holding portion 73 can be fixed with high accuracy. Therefore, it is possible to prevent a communication failure due to positional deviation of the RFID chip 35 with respect to the antenna 73e).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the base position of Ikado modified with Hori align a reading head of the supply station with an information chip mounted to the build material container, as taught by Hori, for the benefit of communicating container information to the supply station, and for preventing communication failure due to positional deviation of the information chip with respect to the reading head.
Response to Arguments
Applicant's arguments with respect to the rejection of claim(s) 1 under 35 U.S.C. §112(a) have been fully considered and are persuasive.  The 35 U.S.C. §112(a) rejection of claim 1 has been withdrawn. The Examiner acknowledges that “stationary support structure 408” of Figures 5 and 6 provides sufficient corresponding structure of a frame for the stationary support structure recited in claim 1. 

Applicant’s arguments filed 05/31/2022 with respect to the rejection of claim(s) 1 under 35 U.S.C. §102 as being anticipated by Satoshi (US20080181674) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to the rejection of claim(s) 1 under 35 U.S.C. §102 as being anticipated by Hasebe (US6785497) have been fully considered but they are not persuasive. The “flat portion” annotated in Figure 5 in the Office Action mailed 0303/2022 (on pg. 10-11 and reproduced below) encompasses one side facing an outside of the cylindrical cage and another side facing an inside of the cylindrical cage (the dotted lines of bearing 22d indicate the bearing projects from an inner surface of the cylindrical cage). Therefore, the flat surface surrounded by dotted lines where the bearing 22d project from is “within the cylindrical cage”. 
Further, the Examiner respectfully believes that the latching mechanism of Hasebe (bearing 22d) does lock the build material container in place within the cylindrical cage. Hasebe teaches in col 3 line 63-64 that “the cap part 21b has a joint 36 fit in a bearing 22d formed on the holder guide 22a”. Where the bearing 22d fits into joint 36 such that the container (toner cartridge 21) is attached to the cylindrical cage (holder guide 22a), as stated in col 3 line 64-65, it is evident that the cylindrical cage and container are held together by bearing 22d, or the container is “locked” by the latching mechanism in place within the cylindrical cage, such that the container and cylindrical cage rotate together.

    PNG
    media_image3.png
    728
    546
    media_image3.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743